DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/06/21 and 09/19/21. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No.  10999484
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No.  10999484 (Application Number: 17/094876).
INSTANT- 17223623: Claim 1
US Patent No.  10999484: Claim 1
1. A method by a handheld device for capturing and transmitting over a Wireless Local Area Network (WLAN) video data and for identifying an element in the video data, the method comprising:
1. A method by a handheld device for capturing and transmitting images and for identifying an element in at least one of the images, the method comprising:
capturing, by a first video camera that includes a first optical lens, a first video data; 
outputting, via a first output in the first camera, a first video signal that carries a representation of the captured first video data;
capturing, by a first camera, a first image using a first optical lens for focusing received light;
outputting, via a first output in the first camera, a first signal that carries a representation of the first captured image;

 outputting, via a second output in the second camera, a second video signal that carries a representation of the captured second video data;
capturing, by a second camera, a second image distinct from the first image using a second optical lens for focusing received light; 
outputting, via a second output in the second camera, a second signal that carries a representation of the second captured image;
receiving and processing, by an image processor from the cameras, at least one of the first and second video signals; 
receiving and processing, by an image processor from the cameras, the first and second signals;
identifying, by the image processor, the element in at least one of the first and second captured video data using pattern recognition; 

identifying, by the image processor, the element in at least one of the captured images using pattern recognition;
producing, a combined signal that includes at least part of the first video signal and at least part of the second video signal;
producing, a multiplexed signal of at least part of the first signal and at least part of the second signal;
transmitting, by a WLAN transmitter via an antenna to the WLAN, the combined signal; and
transmitting, by a transmitter that is coupled to a communication medium via a port, the multiplexed signal; and

powering, by a rechargeable battery, the cameras, and the image processor,
wherein the cameras, the WLAN transmitter, the antenna, and the image processor, are housed in a single handheld casing, and 
wherein the cameras, the transmitter, the port, and the image processor, are housed in a single portable and handheld casing, and
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is located at, or is attached to, the first surface and the second optical lens is located at, or is attached to, the second surface.  
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is located at, or is attached to, the first surface and the second optical lens is located at, or is attached to, the second surface.


10999484. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10999484.
Regarding Claims 2-17
Claims 2-17 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-24 of the US Patent No. 10999484 for the same or obvious reasons as claim 1 detailed as above. 


US Patent No.  10863071
Claims 1-17 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of US Patent No.  10863071 (Application Number: 15/097562).
Regarding Claim 1:
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10863071. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10863071.
Regarding Claims 2-17
Claims 2-17 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-58 of the US Patent No. 10863071 for the same or obvious reasons as claim 1 detailed as above. 
US Patent No.  10695922
Claim 1-17 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US Patent No.  10695922 (Application Number: 13/893976).
Regarding Claim 1:
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10695922. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10695922.
Regarding Claims 2-17
Claims 2-13 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-32 of the US Patent No. 10695922 for the same or obvious reasons as claim 1 detailed as above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. US 20080176077 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487